Citation Nr: 1829056	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  14-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center at the Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment of flight training education benefits under the Post-9/11 GI Bill (Chapter 33) for the IFR Instrument Rating program beginning on August 1, 2013.  


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

According to the available record, the appellant served on active duty in the United States Marine Corps from January 2004 to July 2004, from March 2005 to July 2005, from May 2006 to July 2006; and from September 2007 to the present.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant filed a timely Notice of Disagreement (NOD), received in June 2014.  A Statement of the Case (SOC) was issued in August 2014.  A timely substantive appeal was received in September 2014.


FINDING OF FACT

At the time the appellant began the flight training in question on August 1, 2013, he was serving on active duty in the U.S. Marine Corps as part of the air crew of the EA-6B Prowler and therefore had the equivalent medical clearance of an FAA-issued second class medical certificate.  


CONCLUSION OF LAW

The criteria for entitlement to payment of flight training education benefits under the Post-9/11 GI Bill (Chapter 33) for the IFR Instrument Rating program beginning on August 1, 2013, have been met.  38 U.S.C. §§ 3011, 3034, 3241, 3301, 3311, 3313, 7104 (2012); 38 C.F.R. § 21.4235 (2017); 14 C.F.R. § 67.73 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In August 2013, VA received a completed VA Form 22-1999, Enrollment Certification, from Tradewind Aviation International, indicating that the appellant had begun flight training on August 1, 2013.  The "Remarks" portion of the form noted "3rd Class Medical Certificate Valid."  

In August 2013, the RO advised the appellant that his claim for education benefits had been received but that additional information was needed to complete the claim.  Specifically, the appellant was advised that VA could not accept a third class medical certificate and therefore asked that he provide a copy of a first or second-class medical certificate within 30 days.  

The following month, the appellant responded by providing a completed FAA Form 8500-9, Medical Certificate Second Class, certifying that he met the required medical standards prescribed by the FAA.  The Form noted that the examination had been completed September 11, 2013.  

In the decision on appeal, the RO denied the appellant's claim for flight training education benefits under the Post 9/11 GI Bill for the IFR Instrument Rating program beginning on August 1, 2013, on the basis that although he was eligible for educational assistance under the Post 9/11 GI Bill, and although the flight training he began on August 1, 2013 was approved by VA, he had not had a second-class medical certificate on the first day of training, as required by 38 C.F.R. § 21.4235.  Rather, the medical certificate he provided was not valid until September 11, 2013.  

Applicable Law

By statute, the pursuit of flight training may be approved for an individual entitled to educational assistance benefits if:  (1) such training is generally accepted as necessary for the attainment of a recognized vocational objective in the field of aviation; (2) the veteran possesses a valid private pilot's certificate and meets, on the day the individual begins a course of flight training, the medical requirements necessary for a commercial pilot's certificate; and (3) the flight school courses meet FAA standards and are approved by the FAA and the State approving agency.  See 38 U.S.C. §§ 3034, 3241 (emphasis added).

The implementing regulation, 38 C.F.R. § 21.4235, provides that a veteran or service member who is otherwise eligible to receive educational assistance may receive educational assistance for flight training in an approved course provided that he or she:  (1) possesses a valid private pilot certificate or higher pilot certificate such as a commercial pilot certificate; (2) if enrolled in a course other than an Airline Transport Pilot (ATP) course, holds a second-class medical certificate on the first day of training; and (3) if enrolled in an ATP certification course, holds a first-class medical certificate on the first day of training. 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, it is undisputed that the appellant is basically entitled to Post-9/11 GI Bill (Chapter 33) education benefits, and that the instrument rating course he began on August 1, 2013, was approved by VA.  

The record reflects that at the time the instrument rating course at issue began on August 1, 2013, the appellant was serving on active duty in the U.S. Marine Corps as part of the air crew on an EA-6B Prowler.

The appellant contends that, although he did not have a FAA-issued second-class medical certificate on the day he began the instrument rating course at Tradewind Aviation International in August 2013, as an active duty air crew member of the EA-6B Prowler, he had already met the more stringent medical clearance standards set by the U.S. Marine Corps/Navy.  See NOD and substantive appeal, received in June 2014 and September 2014, respectively.  

As set forth above, although the implementing regulation specifies that an individual possess a second-class medical certificate on the first day of training, the applicable statute requires only that the individual meet, on the day the individual begins a course of flight training, "the medical requirements necessary for a commercial pilot's certificate."  See 38 U.S.C. §§ 3034, 3241.

The Board has reviewed the regulatory history of 38 C.F.R. § 21.4235 and it contains no indication that the regulation was intended to impose additional requirements on claimants are above and beyond those required by the FAA.  Rather, the requirement seems to have been a way to provide a uniform way of ensuring eligible individuals met "the necessary medical requirements," as provided by the statute.  See e.g. 63 Fed. Reg. 34127 (June 23, 1998); 65 Fed. Reg. 12117 (March 8, 2000).  

The Board notes that the Federal Aviation Administration (FAA) requires that civilian pilots obtain a medical certificate by passing a physical examination administered by an FAA-authorized aviation medical examiner.  Generally, first-class is designed for the airline transport pilot; second-class for the commercial pilot; and third-class for the student, recreational and private pilot.  See https://www.faa.gov/pilots/become/medical/ (last accessed 12 April 2018).

The Manual of the Medical Department for the U.S. Navy explains that there are four classes of aviation personnel.  Class I includes aviators and student aviators, Class II includes aviation personnel other than designated naval aviators including naval flight officers, technical observers, naval flight surgeons, aerospace physiologists, aerospace experimental psychologists, naval aerospace optometrists, naval aircrew (NAC) members, and other persons ordered to duty involving flying.  Classes III and IV are for personnel who do not go into the air.  As the appellant is a member of the air crew, he is held to the Class II standards.

The Board has compared the FAA medical standards for a Class II medical certificate with the Navy's medical standards for Class II aviation personnel and finds that the Navy's medical standards for Class II aviation personnel are equally, if not more stringent, than the criteria set forth by the FAA for a civilian Class II medical certificate.  

For example, a Naval Flight Officer must meet Class I Naval vision standards, except distant and near vision may be corrected to 20/20 in each eye.  The FAA requires distant vision corrected to 20/20 in each eye, but only to 20/40 in each eye for near vision.  Class I Naval personnel must have hearing acuity of 35 decibels or better at 500 Hz bilaterally, 30 decibels or better at 1000 Hz bilaterally, and 30 decibels or better in the better ear and 50 decibels or better in the worse ear at 2000 Hz.  The FAA has lower standards regarding hearing acuity, including 35 decibels or better at 500 Hz and 30 decibels or better in the better ear and 50 decibels or better in the worse ear at 1000 Hz.  Further, like the FAA, the Navy requires such personnel to pass color vision testing.  The Navy holds aviation personnel to higher standards regarding blood pressure, and, like the FAA, will not clear those with psychiatric disorders or substance abuse-related disorders.  

See Synopsis of Medical Standards, https://www.faa.gov/about/office_org/headquarters_offices/avs/offices/aam/ame/guide/standards/ (last accessed 26 April 2018); see also Articles 15-83 through 15-93, Manual of the Medical Department (MANMED), NAVMED P-117, http://www.med.navy.mil/directives/Pages/NAVMEDP-MANMED.aspx (last accessed 26 April 2018).  

The record in this case establishes that the appellant, at the time he began the flight training in question on August 1, 2013, was serving on active duty in the U.S. Marine Corps as part of the air crew of the EA-6B Prowler, making it evident that he met the U.S. Naval Class II standards.  As a result, he necessarily met the equivalent medical clearance of an FAA-issued second class medical certificate on the day he began the training.  As a result, the legal requirements for payment of flight training education benefits under the Post 9/11 GI Bill (Chapter 33) for the instrument rating course which began in August 2013, have been met.


ORDER

Entitlement to payment of flight training education benefits under the Post-9/11 GI Bill (Chapter 33) for the IFR Instrument Rating program beginning on August 1, 2013, is granted.  




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


